DETAILED ACTION
Claims 1-10 and 15 were rejected in the Office Action mailed on 04/04/2022. 
Applicant’s response filed 06/30/2022 is acknowledged.  In the response applicant amended claim 5.  
Claims 1-15 are pending with claims 11-14 remaining withdrawn.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are indefinite.  The term “metal nanoparticle binder” is unclear.  The phrase can have the meaning that the material of the binder is a metal however claim 4 contradicts this as ceramic are present and well as carbon.  Another meaning would be that the material is a nanoparticle that binds metal particles, however claim 2 contradicts that as the material to be bound may be a ceramic.  
Dependent claims 2-10 are rejected for the same reasons are set forth above.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “metal nanoparticle” in claim 4 is used by the claim to mean “a ceramic, carbon or metal nanoparticle” while the accepted meaning is “a metal nanoparticle.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2016/0332373) [IDS dated 06/302021], herein Kuhn.

In regards to claim 1, Kuhn teaches methods and systems for 3D printing utilizing multiple binder fluids [Title].  Kuhn teaches an object comprising a build material with a shell including a polymer binder [Abstract, Table 1, 0029, Fig. 5].  The binder further includes particulate matter that has a diameter of less than 1 micron and even down to 1 nanometer [0028, Fig. 1].  This overlaps the claimed range. The particulate matter (i.e., metal nanoparticle binder) may be the same as the build material which is a metal [0027-0028].  The core of build material and the particulate matter is at least partially encompassed by the shell, for example Fig. 4 object 54 the area of the core is 66 and the shell is 60 [Fig. 1, Figs. 4-6, 0042-0044].   
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	In regards to claim 2, Kuhn further teaches that the build material powder may be a metal, metal alloy, ceramic, form of carbon (e.g., graphite, coke, carbon black, etc.), or polymer, or any combination thereof [0027]. 

In regards to claim 4, Kuhn further teaches particulate (i.e., nanoparticle) binder  may be any desired particulate matter that is compatible with the binder fluid and being suspended within the binder fluid for serviceable times [0028].  The jetted-particulate matter may be chosen to be compositionally the same as or similar to or different from the build material powder [0028]. 

	In regards to claim 5,  Kuhn does not teach the tensile strength of the shell.  The binder of the shell is what gives the green strength to the printed object.
  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to have adjusted the strength of the shell for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)

In regards to claim 6, Kuhn further teaches the core is at least about 50% encompassed by the shell [0043-0044, Figs. 5-6].

In regards to claim 7, Kuhn further teaches the particulate matter acts to fill in the interparticle interstices of the build material powder thereby simultaneously increasing the density of the printed article and improving its surface roughness and contour resolution, which in turn, improves the surface finish of the final article [0011].  The particulate-loading is such that the volume percent of the jetted-particulate matter of the binder fluid is in the range of about 1 to about 20% [0031].  Kuhn does not expressly teach the volume loading of the polymer binder in the shell to the loading of the metal nanoparticle binder/particulate matter in the core.
As Kuhn teaches the amount of particulate matter effects the density, surface roughness and contour resolution of the final article, it would have been obvious to one of ordinary skill in the art to optimize the amount of particulate matter in the core.  The polymer binder is used to increase the green strength of the object prior to sintering.   Thus, too thin a shell may be to deformation in the shape of the final article and too thick a shell may lead to long debinding/sintering times.  This too is a parameter that would be obvious to optimize.  
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the loading of the polymer binder in the shell and the loading of the particulate matter in the core for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)

In regards to claim 8,  Kuhn does not teach the thickness of the shell.  However, Kuhn teaches the layers and materials may be selectively deposited to design [0011-0012, 0014].
Kuhn discloses the claimed invention except for the thickness of the shell. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the thickness of the shell to range from 1 mm to about 20 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 10, Kuhn further teaches the particulate matter acts to fill in the interparticle interstices of the build material powder thereby simultaneously increasing the density of the printed article and improving its surface roughness and contour resolution, which in turn, improves the surface finish of the final article [0011].  The particulate-loading is such that the volume percent of the jetted-particulate matter of the binder fluid is in the range of about 1 to about 20% [0031].  Kuhn does not expressly teach the weight percent of the polymer binder present in the shell or the weight percent of the particulate matter in the core.
As Kuhn teaches the amount of particulate matter effects the density, surface roughness and contour resolution of the final article, it would have been obvious to one of ordinary skill in the art to optimize the amount of particulate matter in the core.  The polymer binder is used to increase the green strength of the object prior to sintering.   Thus, too thin a shell may be to deformation in the shape of the final article and too thick a shell may lead to long debinding/sintering times.  This too is a parameter that would be obvious to optimize.  
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the weight percent of the polymer binder in the shell and the weight percent of the particulate matter in the core for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)

In regards to claim 15, Kuhn teaches methods and systems for 3D printing articles utilizing multiple binder fluids [Title, Abstract].  Kuhn teaches an object comprising a build material with a shell including a polymer binder [Abstract, Table 1, 0029, Fig. 5].  The binder further includes particulate matter that has a diameter of less than 1 micron and even down to 1 nanometer [0028, Fig. 1].  This overlaps the claimed range. The particulate matter (i.e., metal nanoparticle binder) may be the same as the build material which is a metal or different [0027-0028].  The core of build material and the particulate matter is at least partially encompassed by the shell, for example Fig. 4 object 54 the area of the core is 66 and the shell is 60 [Fig. 1, Figs. 4-6, 0042-0044].    Kuhn teaches the particulate matter acts to fill in the interparticle interstices of the build material powder thereby simultaneously increasing the density of the printed article and improving its surface roughness and contour resolution, which in turn, improves the surface finish of the final article [0011].  The particulate-loading is such that the volume percent of the jetted-particulate matter of the binder fluid is in the range of about 1 to about 20% [0031].  While, Kuhn does not expressly teach the volume loading of the polymer binder in the shell to the loading of the metal nanoparticle binder/particulate matter in the core.
As Kuhn teaches the amount of particulate matter effects the density, surface roughness and contour resolution of the final article, it would have been obvious to one of ordinary skill in the art to optimize the amount of particulate matter in the core.  The polymer binder is used to increase the green strength of the object prior to sintering.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the loading of the polymer binder in the shell and the loading of the particulate matter in the core for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)
 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2016/0332373) [IDS dated: 06/302021], herein Kuhn, as applied to claim 1 above, and further in view of Bai et al. (US 2015/0069649) [IDS dated: 10/01/2020], herein Bai.

In regards to claim 3, Kuhn further teaches the binder is a polymer but doesn’t teach a specific polymer.
Bai teaches a 3D printing process utilizing a printable fluid comprising a carrier fluid, a polymeric binder and nanoparticles [Abstract].  Bai teaches the fluid is used with a build material powder selected from a group consisting of AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other and/or with a nonmetallic element or elements [0031].
Bai teaches the fluid may include polyvinyl alcohol and/or polyethylene glycol [0036, 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the polyvinyl alcohol and/or polyethylene glycol of Bai and the polymer binder of Kuhn. One would have been motivated to do so as it would have been the simple substitution of one known polymer binder for another used in 3D printing to obtain predictable results.

In regards to claim 4, Kuhn further teaches particulate (i.e., nanoparticle) binder  may be any desired particulate matter that is compatible with the binder fluid and being suspended within the binder fluid for serviceable times [0028].  The jetted-particulate matter may be chosen to be compositionally the same as or similar to or different from the build material powder [0028]. 
Bai teaches a 3D printing process utilizing a printable fluid comprising a carrier fluid, a polymeric binder and nanoparticles [Abstract].  Bai teaches the fluid is used with a build material powder selected from a group consisting of AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other and/or with a nonmetallic element or elements [0031].
Bai teaches the nanoparticles are selected from the consisting of AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other [0029].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used any of the nanoparticles taught by Bai as the particulate matter of Kuhn.  One would been motivated to do so as Bai teaches the nanoparticles are conventionally known for use in printing with a binder and fluid and thus one would have had reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2016/0332373) [IDS dated: 06/302021], herein Kuhn, as applied to claim 1 above, and further in view of Myerberg et al. (US 2017/0297106), herein Myerberg.

In regards to claim 9, Kuhn does not teach that the shell further includes a metal salt binder.
Myerberg teaches binder jetting techniques used to deposit and bind metallic particles or the like in a net shape [Abstract].
	Myerberg teaches the binder includes a metal salt which infiltrates the part that modifies the properties of the final part such as increasing the strength [0008-0009, 0289].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the metal salt in the binder of the shell of Kuhn as taught by Myerberg.  One would have been motivated to do so due to the increase in strength afforded by the addition of the metal salt.

Response to Arguments
The 112 rejections of claim 5 is withdrawn based upon the claim amendment.
The 112 rejections of claims 7, 10, and 15 are withdrawn based upon further consideration.
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Regarding the 112 (b) rejections of claims 1-10 and 15, applicant argues that the phrase “metal nanoparticle binder” is clearly defined and points to claim 4 for listing such materials and Instant Spec. [0021] for additionally properties.  This not persuasive the term metal has a generally well-known meaning.  Applicant is using the term in ways that defy that meaning for example referring to ceramics.  MPEP 2173.05 A (III) states: “a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.”  However, the Instant Spec does not give a clear definition of the term.  Instant Spec. paragraph 0021 lists a variety of materials that “may be” the metal nanoparticle binder, again including materials that are not metals.  The optional limitation “may be” is not a clear definition of the term.  It appears based on a review to the Spec. the “metal” portion of the phrase has no weight and gives no additional information and thus should be removed to eliminate the indefiniteness of the phrase.
  Regarding the rejections based on Kuhn of claim 1, applicant primarily argues “the jetted particulate matter in the binder fluid is not a teaching or suggestion of a core including build material powder and a metal nanoparticles binder having a size as claimed”.  Applicant has not provided any reason or evidence as to how the limitation is not met.  Applicant acknowledges the particulate matter in the binder fluid is added/sprayed on to build material and thus creating a printed layer which would thus become part of the part/core see Figures 4-5 as set forth in the rejection.  Applicant acknowledges the overlapping range of the particulate to that of the claimed nanoparticles, thus it is unclear what portions of the limitation applicant deems are not met.  Thus, the rejections stand as set forth above.
Regarding claim 15, applicant primarily argues that in the rejection the Examiner’s application of discovering an optimum value/range of a result effective variable is a conclusory remark as the Examiner has not established that the volume ratio is a result-effective variable.  This is not persuasive.   The examiner notes in the rejection that the role of each of the polymer binder and the particulate are discussed.  The examiner also discusses the properties affected by each binder thus applicant’s arguments are not persuasive.  
Regarding dependent claims 3-4 and 9, applicant primarily argues that for the reasons set forth by claim 1 and the additional added art does not overcome the deficiencies of Kuhn.  This is not persuasive see the arguments regarding claim 1 set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784